Exhibit 10.2

 

IDACORP, Inc.

2000 Long-Term Incentive and Compensation Plan

Performance Share Awards (performance with two goals) to NEOs Chart

 

Name

Title

Threshold
(Shares)

Target
(Shares)

Maximum
(Shares)

Jan B. Packwood

President and Chief Executive Officer, IDACORP



9,463

18,926

28,389

J. LaMont Keen

Executive Vice President, IDACORP and President and Chief Executive Officer,
Idaho Power



4,973

9,946

14,919

Darrel T. Anderson

Senior Vice President - Administrative Services and Chief Financial Officer,
IDACORP and Idaho Power



1,812

3,624

5,436

James C. Miller

Senior Vice President - Power Supply, Idaho Power



1,812

3,624

5,436

Thomas R. Saldin

Senior Vice President, General Counsel and Secretary, IDACORP and Idaho Power

1,715

3,430

5,145

 